Appeal — Death of Appellant — Abatement—Revival.*— An appeal having abated at one term by the death of the appellant; at the next term a scire facias was awarded on the motion of his administrator, who had qualified since the abatement, for the appellee to shew cause why the appeal should not be revived.The appeal, in' this case, was abated at the last term, by the death of the appellant; and now Mr. Randolph moved, in behalf of his administrator, who, as he said, had since then qualified to revive the appeal by the scire facias.JUDGE TUCKER thought the writ might be awarded, and the appellee be at liberty to shew cause, upon the return, against the revival of the appeal, and he should be willing to hear him.JUDGE ROANE doubted whether it could properly be granted.But JUDGE DEEMING concurring with JUDGE TUCKER—The scire facias to revive the appeal was awarded.